Tatum v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-085-CR

        TERRY TATUM,
                                                                                       Appellant
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the 220th District Court
Hamilton County, Texas
Trial Court # 6496
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          Appellant plead not guilty to the offense of sexual assault and the jury sentenced him to 20
years in prison.
          Appellant has filed a request in this court, personally signed and verified by him and
approved by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision
of this court having been delivered prior to the receipt of Appellant's request, his request to
withdraw his notice of appeal is granted and the appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed March 4, 1992
Do not publish